PCIJ_AB_71_LighthousesCreteSamos_FRA_GRC_1937-10-08_ANX_01_NA_NA_FR.txt. 152

an un Bp &

62

ANNEXE

DOCUMENTS SOUMIS A LA COUR

A. — PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT FRANÇAIS.

. Pro memoria du 28 mars 1899 remis au prince Georges par les consuls

généraux de France, de Grande-Bretagne, d’Italie et de Russie a La
Canée.

. Note verbale remise le 19 septembre 1911 par l’ambassade de France a

Constantinople au ministére impérial des Affaires étrangéres.

. Note verbale remise le 25 octobre I91I par le ministère impérial des

Affaires étrangères à Vambassade de France à Constantinople.

. Lettre en date du 12/25 avril 1911 du conseiller pour les Finances de la

Commission administrative révolutionnaire crétoise à l’agence des Phares.

. Traité de paix signé & Londres le 17/30 mai 1913 entre la Bulgarie,

la Grèce, le Montenegro, la Serbie et la Turquie (art. 4 et 5).

. Traité de paix signé à Athènes le 1eT/r4 novembre 1913 entre la Grèce

et la Turquie (art. 15).

. Décision des Puissances notifiée au Gouvernement hellénique le 13 février

1914. .

. Traité de paix signé à Lausanne le 24 juillet 1923 (art. 12).
. Protocole XII relatif à certaines concessions accordées dans l’Empire

ottoman, joint au Traité de Lausanne du 24 juillet 1923.

. Note verbale du 17 juillet 1934 adressée par le ministère des Affaires

étrangères hellénique à la légation de la République française.

. Lettre de l'Administration des Phares au ministre de la Marine (4 oct.

1911).

. Lettre de Musurus Pacha à lord Granville (9 août 1884).

. Résumé de la note de lord Granville (5 nov. 1884).

. Lettre de M. Collas au ministre de la Marine (30 août 1884).

. Télégramme de M. Madrilly à M. Naman (rer sept. 1884).

. Lettre de M. Naman au Haut-Commissaire de Chypre (6 sept. 1884).
. Note de l’agent du Gouvernement français du 3 juillet 1937, avec annexes

ayant trait respectivement à la question des pavillons dans l’île de
Crète en 1913 (incident du Yarmouth, 14 févr. 1913), à l'exploitation
des phares à Samos et à la situation politique dans l’île de Samos
en Igi2.

B. — PIÈCES DÉPOSÉES AU NOM DU GOUVERNEMENT HELLÉNIQUE.

. Lettre de l’ambassadeur de France à Saint-Pétersbourg au ministre des

Affaires étrangères de France (19 avril 1897).

. Lettre du ministre des Affaires étrangères de France à l’ambassadeur de

France à Saint-Pétersbourg (15 avril 1897).

. Projet de règlement provisoire .de la Crète (18 déc. 1897).
. Extrait du règlement du régime provisoire de la Crète (23 août 1898).
. Pro memoria remis au roi Georges par les ministres à Athènes des

quatre grandes Puissances le 26 novembre 1898.

. Allocution du prince Georges à l’Assemblée crétoise le 20 février 1890.
153 A/B 71. — PHARES EN CRÈTE ET A SAMOS

63

. Communication à la Sublime-Porte de la nomination du prince Georges

par les ambassadeurs à Constantinople des quatre grandes Puissances
(30 nov. 1898).

. Remarques des représentants des quatre grandes Puissances à Rome sur

le projet de Constitution crétoise (mars et avril 1899).

. Constitution de Vile de Crète du 29 avril 1899.
. Pro memoria remis au roi des Hellènes par les ministres à Athènes des

quatre grandes Puissances le 1er/14 août 1906.

. Constitution de l’île de Crète du 8 février 1907.

. Extrait du Traité de Londres du 17 mai 1913 (non ratifié).

. Extrait du Traité d'Athènes du 1/14 novembre 1913.

. Extrait du Traité de Bucarest du 28 juillet/io août 1913.

. Lettre de l'ambassadeur de France à Berlin au ministre des Affaires

étrangères de France (19 mars 1898).

. Lettre du ministre des Affaires étrangères de France (27 mars 1898).
. Procès-verbal des représentants des quatre grandes Puissances à Rome

sur l'autonomie douanière de la Crète (rer juillet 1899).

. Traités du 4 juin 1878 et du rer juillet 1878 sur l’île de Chypre.

. Lettre de l'Office du secrétariat colonial de Chypre au consul de Grèce à

Larnaca (7 sept. 1935; en anglais, avec trad. française).

. Lettre du même Office (14 oct. 1935; en anglais, avec trad. française).

. Hatt du 22 décembre 1832 pour l'île de Samos.

. Hatt du 16 septembre 1852 pour la même ile.

. Proclamation de I’union de la Crète avec la Grèce (24 sept. 1908).

. Décision de la Chambre crétoise (30 sept. 1908).

. Déclaration des Puissances protectrices (1¢T/14 sept. 1911).

. Décret de l’Assemblée révolutionnaire des Crétois (2 mars 1912).

. Déclaration du Gouvernement hellénique au Gouvernement crétois

(ret oct. 1912).

. Nomination de M. Dragoumis comme gouverneur général de I’ile de Crète

(zx oct. 1912).

. Préliminaires de paix proposés aux Alliés balkaniques (20 mars 1913).

. Préliminaires de paix proposés au Gouvernement ottoman (31 mars 1913).
. Acceptation par la Turquie des préliminaires de paix (ref avril 1913).

. Rapport du conseiller des Finances de Crète (7 janv. 1905).

. Idem (23 janv. 1906).

. Adresse des Puissances protectrices au peuple crétois (10/23 juillet 1906).

. Déclaration des Puissances protectrices au sujet des droits de phares

{io mai 1912).

. Note de l’agent-adjoint du Gouvernement hellénique, du 3 juillet 1937,

ayant trait a la situation politique dans l’île de Samos en 1972.
